GEHALD c'.WAWN                           A~J-     aa.TEgas                         .~

                                                                              m2?,..
                                                                               s.       19~9
                                                                                  ‘3.
    Hon. Carl Per&,         ~County Attorney
    Hall county
    Memphis, Texas

    Dea+. Sir:                                                            1’.
;
                                                             opinion RO. 4-j-i-g             '  "
                                                :. :         Re: Duty o? "pl.$y to cafis work+?n's
                                                                  ,C~pa$f*        +mmsice      on its em-,
                                           .
                              .,,                                  pxyey3t;;]    '; : ',I,):".

                 Your requ&         for    e.n opFnion upon the following       questioq:

                Ye it the duty of the county or of ‘the rosa preclncts’to’
          carry employers liability   insurance for the protection of road
          worlollen arid the county”?

    has been received      by this        department.

              Tex. Jur.,      Vol. 45,, p. 455, Sec.          69 - Worhmen’s Compensat$on - States,
    Count&es and Ci$ieSj      reads a8 follows:                                                    W’.       .’
                 “The c&upensatLon law was obviously Intended to apply to’ln-
          duetrlal employment.      It does not apply to states,  countGee or
          cities   in their performance of governmental funct&x!s . ‘. . By a
          constitutional    amendment adopted Sowember 3; 1936, (Art. 3, Sec.
          59) the legislature    ls’glven  power to pans ‘m&h laws as may be
          necessary to provide for Workmen’s Compensation Insurance for                                      .
          such state employees, as in Its judgment is necessary ‘or required;
          aud to provide for the payment of all costs, charges, and premiums
          on such policies    of Insurance; providing the atate,, @all never,, be’
          required to purchase insurance for any employee; f”           ‘~ ” ~.

                 Article   3, Section          59, Constitution   of Texas,     reads as follows:

                “The Legislature ~&all have power, to pas8 euch laws a8 may be
          necessary to provide for Workmen’8 Compensation Insurance for such
          Btate employees, as in Its judgment Is necessary or required; and
          to provide for the payment of all costs, charges and premiums on,
          such policies   of ineurance;,prov$ding that the state shall never
          be required to purchase insurance for any employee.”
Eon. Carl Periman, Way 24, 1939, Pme 2 (O-779)



            Pursuant to the constitutio~l     authority of Article 3, Section 59,
Texan Conntitdion,    the Legislature   on June ll, 1937, paeqed Article 66748,
which provide6 for Workmen'8 Compeneatian ~amsnce        for employeea ofthe
Texae State Highway Department.      Under thle act the Highway Department Is
aelf-insuring   and carries Its own insurance as net out in the' Statute.    The
Iegis&ature haa not extended the benefits      of Wor@ea's CompenSatiou limurance
to any other bodies or departmenta of the state government than the Texas State
Highway Department.

            The county and its political     subdivlslone are protected by their
sovereignty.    The law does not require     the Conml+oners'   Court to take out
insurance.

          You gre, therefore,'~~epectf&lly    advised that it 1s the opinion of
this department t-t   it is not$$he duty of the county 9r op the road precinct
to carry employer'8 liabllitg    insurance for the pro$ectlon of road workmen
or the county.

             Trustlng,that,thls   auyra    ~om,,inqu@y,    we are

                                                               Very, SW-y yours

                                                          ATroRwEYGENERAL
                                                                        OF TEXAS



                                                          By   Is/   Wm. J. Fatn$ng
                                                                     Wm. J. Fanqing
                                                                       " Asslstimt

WJF:onib:llu
                                                           APPROVED
APPROVF8D:                                                 OPIWION
                                                          doMMmEE
/a/   Qeraid.$'.   Mann'                                  BY
                                                            CHAIRMAN
ATTORlEi -            OFTEXAS,